 

Exhibit 10.1

 

ev3 Inc.

2005 INCENTIVE STOCK PLAN

 

ADDENDUM

Terms and Conditions for French Stock Grants

The following terms and conditions will apply in the case of Stock Grants under

the ev3 Inc. 2005 Incentive Stock Plan to French residents and to those

individuals who are otherwise subject to the laws of France.

 

As a matter of principle, any provision included in the ev3 Inc. 2005 Incentive
Stock Plan (the “Plan”) or any other document evidencing the terms and
conditions of the Plan or a stock grant under the Plan that would contravene any
substantive principle set out in Articles L.225-197-1 to L.225-197-5 of the
French Code de Commerce shall not be applicable to participants who are
residents of France.

 

ev3 INC. 2005 INCENTIVE STOCK PLAN

STOCK GRANT CERTIFICATE

 

This Stock Grant Certificate evidences a Stock Grant made pursuant to the ev3
Inc. 2005 Incentive Stock Plan of [                ] shares of restricted Stock
to [                ], who shall be referred to as “Grantee”.  This Stock Grant
is granted effective as of [                ], which shall be referred to as the
“Grant Date.”

 

 

 

ev3 INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


§1.                               PLAN AND STOCK GRANT .  THIS STOCK GRANT IS
SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH IN I) THIS STOCK GRANT
CERTIFICATE  INCLUDING THE ADDENDUM OR “SUB-PLAN” COVERING STOCK GRANTS TO
RESIDENTS OF FRANCE II) IN THE PLAN.   IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THE PLAN AND THE SUB-PLAN, THE SUB-PLAN SHALL CONTROL.  ALL OF THE CAPITALIZED
TERMS NOT OTHERWISE DEFINED IN THIS STOCK GRANT CERTIFICATE SHALL HAVE THE SAME
MEANING IN THIS STOCK GRANT CERTIFICATE AS IN THE PLAN.

 


§2.                               STOCKHOLDER STATUS.  GRANTEE SHALL HAVE NO
RIGHTS AS A STOCKHOLDER WITH RESPECT TO THE SHARES OF STOCK SUBJECT TO THIS
STOCK GRANT UNTIL SUCH SHARES HAVE BEEN ISSUED PURSUANT TO § 4 OF THIS STOCK
GRANT CERTIFICATE.  NOTWITHSTANDING THE GENERALITY OF THE

 

--------------------------------------------------------------------------------


 


FOREGOING, GRANTEE SHALL NOT BE ENTITLED TO VOTE ANY OF THE SHARES OF STOCK
SUBJECT TO THIS STOCK GRANT UNTIL SUCH SHARES HAVE BEEN ISSUED PURSUANT TO § 4
OF THIS STOCK GRANT CERTIFICATE OR RECEIVE ANY DIVIDENDS DECLARED PRIOR TO THE
ISSUANCE OF SUCH SHARES OR OTHERWISE EXERCISE ANY INCIDENTS OF OWNERSHIP WITH
RESPECT TO SUCH SHARES OF STOCK UNTIL SUCH SHARES HAVE BEEN ISSUED PURSUANT TO
§ 4 OF THIS STOCK GRANT CERTIFICATE.

 


§3.                               STOCK OWNERSHIP LIMITATION

 


(A)                                  NO SHARE OF STOCK MAY BE ISSUED UNDER THIS
STOCK GRANT CERTIFICATE IF GRANTEE OWNS 10% OR MORE OF THE VOTING POWER OF ALL
CLASSES OF STOCK OF THE COMPANY AT THE TIME OF ISSUANCE OF SUCH SHARE.

 


(B)                                 THE NUMBER OF SHARES OF STOCK THAT MAY BE
ISSUED TO THE GRANTEE UNDER THIS STOCK GRANT CERTIFICATE, ON A CUMULATIVE BASIS,
SHALL NOT EXCEED 10% OF THE TOTAL NUMBER OF SHARES OF STOCK OF THE COMPANY.

 


(C)                                  ANY SHARE OF STOCK ISSUED TO GRANTEE IN
VIOLATION OF THIS § 3 SHALL NOT BE DEEMED TO HAVE BEEN ISSUED TO GRANTEE.

 


§4.                               CONDITIONS TO ISSUANCE OF SHARES.

 


(A)                                  CONDITIONS TO ISSUANCE OF SHARES.  SUBJECT
TO § 3 ABOVE AND §4(B) AND §4(C) BELOW, THE SHARES OF STOCK SUBJECT TO THIS
STOCK GRANT SHALL BE ISSUED IN SUCH INCREMENTS AND AT SUCH TIMES AS FOLLOWS:

 

(1)                                  50% of the shares of Stock subject to this
Stock Grant (rounding down to the nearest whole number of shares of Stock) shall
be issued on [         ], which date shall not be before the expiration of a two
(2) year period from the Grant Date;  provided, however, that the Grantee
continuously provides services to the Company or its Affiliates through such
date,

 

(2)                                  An additional 25% of the shares of Stock
subject to this Stock Grant (rounding down to the nearest whole number of shares
of Stock) shall be issued on [         ], which date shall not be before the
expiration of a three (3) year period from the Grant Date;  provided, however,
that the Grantee continuously provides services to the Company or its Affiliates
through such date, and

 

(3)                                  The remaining 25% of the shares of Stock
subject to this Stock Grant (rounding down to the nearest whole number of shares
of Stock) shall be issued on [         ], which date shall not be before the
expiration of a three (3) year period from the Grant Date;  provided, however,
that the Grantee continuously provides services to the Company or its Affiliates
through such date.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Forfeiture of Rights to Receive Unissued
Shares.  If Grantee’s continuous service relationship with the Company and its
Affiliates terminates for any reason whatsoever, other than Grantee’s death,
before all of the shares of Stock subject to this Stock Grant are issued
pursuant to § 4(a), then he or she shall (except as provided in § 14 of the
Plan) forfeit his or her rights to receive all of the remaining shares of Stock
subject to this Stock Grant that have not been issued as of the date Grantee’s
service relationship with the Company and its Affiliates so terminates.

 

(c)                                  Issuance of Shares Upon Death of Grantee. 
If Grantee’s continuous service relationship with the Company and its Affiliates
terminates as a result of Grantee’s death before all of the shares of Stock
subject to this Stock Grant are issued pursuant to § 4(a), then all of the
remaining shares of Stock subject to this Stock Grant that have not been issued
as of the date Grantee’s service relationship with the Company and its
Affiliates so terminates will be issued to Grantee’s heirs upon their request as
provided under applicable law. The shares of Stock may be issued at any time
within six (6) months following the date of death by the Grantee’s estate or by
a person who acquired the right to receive the shares by bequest or inheritance.

 


§5.          MANDATORY HOLDING PERIOD.  IF GRANTEE (OR GRANTEE’S HEIRS IF
REQUIRED BY THE FRENCH LAW) IS ISSUED SHARES OF STOCK PURSUANT TO § 4, GRANTEE
(OR GRANTEE’S HEIRS)   MUST HOLD SUCH SHARES OF STOCK FOR A MINIMUM PERIOD OF
TWO (2) YEARS FROM THE DATE OF ISSUANCE OF SUCH SHARES OF STOCK.

 


§6.                               CHANGES IN SHARES.  THE TAX AND SOCIAL
SECURITY TREATMENT OF ANY ADJUSTMENT PROVIDED FOR IN SECTION 13 OF THE PLAN TO
THE NUMBER OF SHARES TO BE ISSUED SHALL HAVE TO BE APPRECIATED IN CONSIDERATION
OF THE APPLICABLE PROVISIONS OF THE FRENCH CODE OF COMMERCE.

 


§7.                               STOCK CERTIFICATES.  AS SOON AS PRACTICABLE
AFTER EACH DATE AS OF WHICH SHARES OF STOCK SUBJECT TO THIS STOCK GRANT ARE
ISSUED PURSUANT TO § 4, THE COMPANY SHALL DIRECT ITS TRANSFER AGENT TO ISSUE ONE
OR MORE STOCK CERTIFICATES REPRESENTING SUCH NUMBER OF SHARES OF STOCK ISSUED
PURSUANT TO § 4 IN THE NAME OF GRANTEE (OR GRANTEE’S HEIRS); PROVIDED, HOWEVER,
THAT SUCH STOCK CERTIFICATE(S) SHALL CONTAIN A RESTRICTIVE LEGEND REGARDING THE
MANDATORY HOLDING PERIOD AS PROVIDED IN § 5.

 


§8.                               NONTRANSFERABLE.  NO RIGHTS GRANTED UNDER THIS
STOCK GRANT CERTIFICATE SHALL BE TRANSFERABLE BY GRANTEE OTHER THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.

 


§9.                               OTHER LAWS.  THE COMPANY SHALL HAVE THE RIGHT
TO REFUSE TO ISSUE OR TRANSFER SHARES OF STOCK SUBJECT TO THIS STOCK GRANT TO
GRANTEE (OR GRANTEE’S HEIRS) IF THE COMPANY ACTING IN ITS ABSOLUTE DISCRETION
DETERMINES THAT THE ISSUANCE OR TRANSFER OF SUCH SHARES MIGHT VIOLATE ANY
APPLICABLE LAW OR REGULATION.

 

3

--------------------------------------------------------------------------------


 


§10.                        NO RIGHT TO CONTINUE SERVICE.  NONE OF THE PLAN
(INCLUDING THE SUB-PLAN), THIS STOCK GRANT CERTIFICATE, OR ANY RELATED MATERIAL
SHALL GIVE GRANTEE THE RIGHT TO REMAIN EMPLOYED BY THE COMPANY OR ITS AFFILIATES
OR TO CONTINUE IN THE SERVICE OF THE COMPANY OR ITS AFFILIATES IN ANY OTHER
CAPACITY.

 


§11.                        GOVERNING LAW.  THE PLAN (INCLUDING THE SUB-PLAN) 
AND THIS STOCK GRANT CERTIFICATE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE OF THE UNITED STATES OF AMERICA.

 


§12.                        BINDING EFFECT.  THIS STOCK GRANT CERTIFICATE SHALL
BE BINDING UPON THE COMPANY AND GRANTEE AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS AND SUCCESSORS.

 


§13.                        HEADINGS AND SECTIONS.  THE HEADINGS CONTAINED IN
THIS STOCK GRANT CERTIFICATE ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT
AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS STOCK GRANT
CERTIFICATE.  ALL REFERENCES TO SECTIONS IN THIS STOCK GRANT CERTIFICATE SHALL
BE TO SECTIONS OF THIS STOCK GRANT CERTIFICATE UNLESS OTHERWISE EXPRESSLY STATED
AS PART OF SUCH REFERENCE.

 

4

--------------------------------------------------------------------------------


 

Granted acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Stock
Grant subject to all of the terms and provisions hereof and thereof.   Granted
has reviewed this Stock Grant Certificate and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel and fully understands all
provisions of this Stock Grant Certificate and the Plan.

 

 

DATED:

 

 

 

SIGNED

 

 

 

 

Beneficiary

 

 

 

 

Address:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 